UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
TRUSTEES OF THE LOCAL 6559 PENSION FUND,
formerly known as TRUSTEES OF THE UNITY
PENSION FUND LOCAL 210 RETIREMENT
PLAN,
                                                                 ORDER ADOPTING REPORT
                                                                 AND RECOMMENDATION
                          Plaintiffs,                             20-CV-2920(DRH)(SIL)
-against-

APPLE DIRECT MAIL SERVICE LTD,

                           Defendant.
-------------------------------------------------------------X

        Presently before the Court is the Report and Recommendation of Magistrate Judge

Steven I. Locke, dated June 21, 2021 (“R&R”) recommending that Plaintiffs’ motion for default

judgment, appearing at Docket Entry [12], be granted and that Plaintiffs be awarded damages as

follows: (1) $97,927.00 in unpaid withdrawal liability; (2) interest through the date of the R&R

in the amount of $20,248.72, with additional interest to be calculated at the rate of $12.55 per

day through the date of judgment; (3) attorney’s fees in the amount of $5,970.00 and (4) costs in

the amount of $470.00, for a total award of $124,615.72 plus additional interest as set forth

above through the date of the judgment. More than fourteen (14) days have passed since service

of the R& R and no objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the R&R

for clear error, and finding none, now concurs in both its reasoning and its result. Accordingly,

the Court adopts the June 21, 2021 Report and Recommendation of Judge Locke as if set forth

herein. Accordingly,

        IT IS HEREBY ORDERED that Plaintiffs’ motion for default judgment is granted and

Plaintiffs are awarded damages as follows: (1) $97,927.00 in unpaid withdrawal liability; (2)

                                                  Page 1 of 2
interest through the date of the R&R in the amount of $20,248.72, with additional interest to be

calculated at the rate of $12.55 per day through the date of judgment; (3) attorney’s fees in the

amount of $5,970.00 and (4) costs in the amount of $470.00, for a total award of $124,615.72

plus the additional interest set forth above calculated through the date of judgment herein. Post

judgment interest shall accrue pursuant to 28 U.S.C. § 1961. The Clerk of Court is directed to

enter judgment accordingly and to close this case.

       SO ORDERED.

Dated: Central Islip, New York                         s/ Denis R. Hurley
       July 9, 2021                                   Denis R. Hurley
                                                      United States District Judge




                                            Page 2 of 2
